DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment, filed 27 August 2020, has been entered in full.  Claims 4, 6, 7 and 8 are amended. Claims 16 and 17 are canceled. The amendment, filed 29 January 2021, has been entered in full.  The amendment, filed 03 May 2021, has been entered in full.  Claims 2, 4, 6, 7 and 11 are amended. New claims 18-22 are added.
Applicant’s election of Group II (claims 2,10-14, drawn to a method of treating graft versus host disease (GVHD) comprising administering IL-22 to a subject), in the reply filed on 03 May 2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant states that claim 2 is amended to recite, and new claim 22 recites, a “method for treating gastrointestinal graft versus host disease. Applicant states claims 4, 6, and 7 are amended to depend on, and new claims 18-21 depend on, claim 2 (as does claim 5, indirectly).
Claims 1, 3, 8, 9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 May 2021.  Claims 2, 4-7, 10-14, 18-22 are under examination.
Information Disclosure Statement

The information disclosure statement(s)(IDS) (filed 04 September 2020) was received. It has been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
References:  The references should include the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date. 
Electronic document:  Electronic document:  An electronic document is one that can be retrieved from an online source (e.g., the Internet, online database, etc.) or sources found on electronic storage media (e.g., CD-ROM, magnetic disk or tape, etc.). Many references in paper format may also be retrieved as electronic documents. Other references are retrievable only from electronic sources. 
The U.S. Patent and Trademark Office follows the format recommended by World Intellectual Property Organization (WIPO) Standard ST.14, "Recommendation for the Inclusion of References Cited in Patent Documents." The format for the citation of an electronic document is as similar as possible to the format used for paper documents of the same type, but with the addition of the following information in the locations indicated, where appropriate:
(A) the type of electronic medium provided in square brackets [ ] after the title of the publication or the designation of the host document, e.g., [online], [CD-ROM], [disk], [magnetic tape]. If desired, the type of publication (e.g., monograph, serial, database, electronic mail, computer program, bulletin board) may also be specified in the type of medium designator;
(B) the date when the document was retrieved from the electronic media in square brackets following after the date of publication, e.g., [retrieved on March 4, 1998], [retrieved on 1998-03-04]. The four-digit year must always be given.
(C) Identification of the source of the document using the words "Retrieved from" and its address where applicable. This item will precede the citation of the relevant passages.
See MPEP § 707.05(e) IV, for information on data that should be used when citing electronic documents.
BOOKS:  Books should be identified by publisher, author, relevant pages, date and place of publication. The following are examples of non-patent bibliographical citations:  (A) For books: Winslow. C. E. A. Fresh Air and Ventilation. N.Y., E. P. Dutton, 1926. p. 97-112. TI17653.W5. (B) For parts of books: Smith, J. F. "Patent Searching." in: Singer, T.E.R., Information and Communication Practice in Industry (New York, Reinhold, 1958), pp. 157-165. T 175.S5. See MPEP § 707.05(e) III, for more information on data that should be used when citing publications.
The following references not considered by the Examiner for the following reasons: 

2.   Some of the references are missing page numbers. 
3.  The Talbot reference appears to be from a book. The reference is cited improperly. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

                                          Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
12E is listed but there is no actual description for this figure. It appears that 12“D” is listed twice (see page 18). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4-7, 14, 19-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ebner et al. (Reference submitted by Applicant; 2007/0172457; published 7/26/07). 
Ebner et al. teach that the invention relates to human interleukin 21 (IL-21) and interleukin-22 (IL-22) and therapeutic methods of using (abstract and para 0008, 0059 and 0060)(applies to claim 5).  Ebner et al. teach that IL-21 or IL-22 polypeptides can be used to treat diseases such as organ rejection or graft-versus-host disease (GVHD). Ebner et al. teach that the administration of IL-21 or IL-22 polypeptides inhibit an immune response, particularly the proliferation, differentiation, or chemotaxis of T-cells, and may applies to claim 2). Ebner et al. teach administering IL-21 or IL-22 polypeptides to treat intestinal diseases and to regenerate intestinal tissue (paras 0335 and 0339)(applies to claim 2). Ebner et al. teach IL-21 or IL-22 polypeptides can be prepared in any suitable manner, including recombinantly produced polypeptides (para 0058)(applies to claim 4). 
Ebner et al. teach the term "antibody," as used herein, refers to immunoglobulin molecules and immunologically active portions of immunoglobulin molecules, i.e., molecules that contain an antigen binding site that immunospecifically binds an antigen. The immunoglobulin molecules of the invention can be of any type (e.g., IgG, IgE, IgM, IgD, IgA), class (e.g., IgG1, IgG2, IgG3, IgG4, IgA1 and IgA2) or subclass of immunoglobulin molecule (para 0160)(applies to claims 19 and 20). 
Ebner et al. teach that the present invention further includes compositions comprising the polypeptides of the present invention fused or conjugated to antibody domains other than the variable regions. The polypeptides of the present invention may be fused or conjugated to an antibody Fc region, or portion thereof. Ebner et al. teach that the polypeptides may also be fused or conjugated to the above antibody portions to form multimers (para 0204)(applies to claims 19 and 20). Ebner et al. teach the polypeptides of the present invention fused or conjugated to an antibody having disulfide-linked dimeric structures (due to the IgG) (para 0205) (applies to claims 6, 7, 19-21). Using IL-21 as an example, Ebner et al. teach that a patient with decreased levels of IL-21 polypeptide receives a daily dose 0.1-100 microgram/kg of the polypeptide for six consecutive days (0527 or 0541)(applies to claim 14). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2, 10-13, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ebner et al. (Reference submitted by Applicant; 2007/0172457; published 7/26/07) in view of Hanash et al. (Reference submitted by Applicant; Immunity Vol. 37(2):339-350; Aug 2012) and Yu et al. (Reference submitted by Applicant; US 2009/0221008; published 9/3/09).
Ebner et al. teach that the invention relates to human interleukin 21 (IL-21) and interleukin-22 (IL-22) and therapeutic methods of using (abstract and para 0008, 0059 and 0060).  Ebner et al. teach that IL-21 or IL-22 polypeptides can be used to treat diseases such as organ rejection or graft-versus-host disease (GVHD). Ebner et al. teach that the administration of IL-21 or IL-22 polypeptides inhibit an immune response, particularly the proliferation, differentiation, or chemotaxis of T-cells, and may be an effective therapy in preventing organ rejection or GVHD (paras 00317-0319, 0324, 0329 and 0336)(applies to claims 2 and 22). Ebner et al. teach administering IL-21 or IL-22 polypeptides to treat intestinal diseases and to regenerate intestinal tissue (paras 0335 and 0339)(applies to claims 2 and 22). Ebner et al. teach the term "antibody," as used herein, refers to immunoglobulin molecules and immunologically active portions of immunoglobulin molecules, i.e., molecules that contain an antigen binding site that immunospecifically binds an antigen. The immunoglobulin molecules of the invention can be of any type (e.g., IgG, IgE, IgM, IgD, IgA), class (e.g., IgG1, IgG2, IgG3, IgG4, IgA1 and IgA2) or subclass of immunoglobulin molecule (para 0160)(applies to claim 22). applies to claim 22). Using IL-21 as an example, Ebner et al. teach that a patient with decreased levels of IL-21 polypeptide receives a daily dose 0.1-100 .mu.g/kg of the polypeptide for six consecutive days (0527 or 0541).
In summary, Ebner et al. teach treating intestinal diseases, GVHD and regenerating intestinal tissue in a subject comprising administering IL-22. Ebner et al. teach that IL-22 can be an IL-22 human IgG2 Fc fragment fusion protein in the form of an IL-22 dimer. Ebner et al. teach daily administration. Ebner et al. do not teach that the subject is an allo-hematopoietic stem cell transplant recipient. Ebner et al. do not teach that IL-22 is administered once the onset of symptoms associated with injury to the GI tract is observed or before (or following transplant). 
Hanash et al. teach allogeneic hematopoietic transplantation continues to be limited by severe morbidity and mortality caused by graft vs. host disease (GVHD) and that acute GVHD occurs when alloreactive donor T cells activated against recipient antigens attack the gastrointestinal (GI) tract.  Hanash et al. teach GI GVHD in particular 
Yu et al. teach Neutrokine-alphaSV polypeptides and therapeutic methods for treating immune system-related disorders using the compositions of the invention (abstract). Yu et al. teach neutrokine-alpha and/or Neutrokine-alphaSV polypeptides of the invention may be used to treat organ rejection or graft-versus-host disease (GVHD) and/or conditions associated therewith (para 0787). Yu et al. teach that with respect to transplantation, compositions of the invention may be administered prior to, concomitant with, and/or after transplantation (para 0719). Yu et al. teach transplants such as bone marrow transplant and/or other transplants (e.g., allogeneic or xenogeneic organ applies to claims 2 and 22). Yu et al. teach that Neutrokine-alpha and/or Neutrokine- alphaSV may be administered as a continuous infusion, multiple discreet injections per day (e.g., three or more times daily, or twice daily), single injection per day, or as discreet injections given intermittently (e.g., twice daily, once daily, every other day, twice weekly, weekly, biweekly, monthly, bimonthly, and quarterly)(paras 0817-0823)(applies to claims 10-13). Yu et al. teach that the compositions of the invention are administered in combination with cytokines. Cytokines that may be administered with the compositions of the invention include, but are not limited to IL-22 (para 0954)(applies to claims 2, 10-13, 18 and 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify a method for treating GVHD, intestinal diseases and regenerating intestinal tissue comprising administering IL-22 to a subject as taught by Ebner et al., wherein IL-22 is administered once the onset of symptoms associated with injury to the GI tract is observed as taught by Hanash and wherein the subject is an allo-hematopoietic stem cell transplant recipient and IL-22 is administered before transplant, 1-6 months following as taught by Yu et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. 
Ebner et al. teach administering IL-22 polypeptides to treat GVHD, intestinal diseases and to regenerate intestinal tissues. Hanash et al. further teach deficiency of recipient derived IL-22 increases gastrointestinal GVHD and that IL-22 signaling could function to protect recipient intestinal tissue after bone marrow transplant (BMT). Thus, it would be obvious to administer IL-22 once the onset of symptoms associated with Gl 


			Conclusion
		No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/11/21